EXHIBIT 99.3 Investor Relations Supplemental Schedules Investor Relations Supplemental Schedules Summary ($ Millions, except per share amounts) 4Q 2012 4Q 2011 Core Results EPS – Diluted Reported Net Income EPS - Diluted Total Worldwide Sales Volumes (mboe/day) Total Worldwide Production Volumes (mboe/day) Total Worldwide Crude Oil Realizations ($/BBL) Total Worldwide NGL Realizations ($/BBL) Domestic Natural Gas Realizations ($/MCF) Wtd. Average Basic Shares O/S (mm) Wtd. Average Diluted Shares O/S (mm) YTD 2012 YTD 2011 Core Results EPS - Diluted Reported Net Income EPS - Diluted Total Worldwide Sales Volumes (mboe/day) Total Worldwide Production Volumes (mboe/day) Total Worldwide Crude Oil Realizations ($/BBL) Total Worldwide NGL Realizations ($/BBL) Domestic Natural Gas Realizations ($/MCF) Wtd. Average Basic Shares O/S (mm) Wtd. Average Diluted Shares O/S (mm) Shares Outstanding (mm) Cash Flow from Operations 1 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2012 Fourth Quarter Net Income (Loss) ($ millions, except per share amounts) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Asset impairments and related items $ Chemical Midstream, marketing and other 75 75 Corporate Interest expense, net ) ) Other ) 20 Litigation reserves ) Taxes ) ) Tax effect of adjustments ) Income from continuing operations Discontinued operations, net of tax ) 28 Discontinued operations, net - Net Income $ $ $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 2 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2011 Fourth Quarter Net Income (Loss) ($ millions, except per share amounts) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical Midstream, marketing and other 70 70 Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Income from continuing operations - Discontinued operations, net of tax (7 ) 7 Discontinued operations, net - Net Income $ $ 7 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net Net Income $ $ 3 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2012 Twelve Months Net Income (Loss) ($ millions, except per share amounts) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Asset impairments and related items $ Chemical Midstream, marketing and other Corporate Interest expense, net ) ) Other ) 20 Litigation reserves ) Taxes ) ) Tax effect of adjustments ) Income from continuing operations Discontinued operations, net of tax ) 37 Discontinued operations, net - Net Income $ $ $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 4 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2011 Twelve Months Net Income (Loss) ($ millions, except per share amounts) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ 35 Libya exploration write-off $ ) Gain on sale of Colombia pipeline interest 29 Foreign tax Chemical Midstream, marketing and other Corporate Interest expense, net ) Premium on debt extinguishments ) Other ) ) Taxes ) ) Tax effect of adjustments ) 33 State income tax charge Income from continuing operations Discontinued operations, net of tax ) Discontinued operations, net - Net Income $ $ 57 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net Net Income $ $ 5 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM Worldwide Effective Tax Rate QUARTERLY YEAR-TO-DATE REPORTED INCOME QTR 4 QTR 3 QTR 4 12 Months 12 Months Oil & Gas Chemical Midstream, marketing and other 75 70 Corporate & other ) Pre-tax income Income tax expense Federal and state ) Foreign Total Income from continuing operations Worldwide effective tax rate 41% 38% 37% 40% 39% CORE RESULTS QTR 4 QTR 3 QTR 4 12 Months 12 Months Oil & Gas Chemical Midstream, marketing and other 75 70 Corporate & other ) Pre-tax income Income tax expense Federal and state Foreign Total Core results Worldwide effective tax rate 37% 38% 37% 39% 38% 6 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2012 Fourth Quarter Net Income (Loss) Reported Income Comparison Fourth Third Quarter Quarter B / (W) Oil & Gas $ $ $ ) Chemical 18 Midstream, marketing and other 75 ) Corporate Interest expense, net ) ) 4 Other ) ) ) Taxes ) ) Income from continuing operations ) Discontinued operations, net ) (4 ) ) Net Income $ $ $ ) Earnings Per Common Share Basic $ $ $ ) Diluted $ $ $ ) Worldwide Effective Tax Rate 41% 38% -3% OCCIDENTAL PETROLEUM 2012 Fourth Quarter Net Income (Loss) Core Results Comparison Fourth Third Quarter Quarter B / (W) Oil & Gas $ $ $ Chemical 18 Midstream, marketing and other 75 ) Corporate Interest expense, net ) ) 4 Other ) ) ) Taxes ) ) ) Core Results $ $ $ Core Results Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 37% 38% 1% 7 Investor Relations Supplemental Schedules 8 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2012 Fourth Quarter Net Income (Loss) Reported Income Comparison Fourth Fourth Quarter Quarter B / (W) Oil & Gas $ $ $ ) Chemical 36 Midstream, marketing and other 75 70 5 Corporate Interest expense, net ) ) (5 ) Other ) ) 2 Taxes ) ) Income from continuing operations ) Discontinued operations, net ) (7 ) ) Net Income $ $ $ ) Earnings Per Common Share Basic $ $ $ ) Diluted $ $ $ ) Worldwide Effective Tax Rate 41% 37% -4% OCCIDENTAL PETROLEUM 2012 Fourth Quarter Net Income (Loss) Core Results Comparison Fourth Fourth Quarter Quarter B / (W) Oil & Gas $ $ $ ) Chemical 36 Midstream, marketing and other 75 70 5 Corporate Interest expense, net ) ) (5 ) Other ) ) 22 Taxes ) ) 64 Core Results $ $ $ ) Core Results Per Common Share Basic $ $ $ ) Diluted $ $ $ ) Worldwide Effective Tax Rate 37% 37% 0% 9 Investor Relations Supplemental Schedules 10 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Fourth Quarter Twelve Months NET PRODUCTION PER DAY: United States Crude Oil (MBBL) California 92 84 88 80 Permian Midcontinent and other 27 19 25 16 Total NGL (MBBL) California 21 15 17 15 Permian 40 37 39 38 Midcontinent and other 16 18 17 16 Total 77 70 73 69 Natural Gas (MMCF) California Permian Midcontinent and other Total Latin America Crude Oil (MBBL) Colombia 30 28 29 29 Natural Gas (MMCF) Bolivia 12 14 13 15 Middle East / North Africa Crude Oil (MBBL) Bahrain 4 5 4 4 Dolphin 7 9 8 9 Oman 74 67 67 67 Qatar 71 76 71 73 Other 36 33 36 38 Total NGL (MBBL) Dolphin 7 9 8 10 Other - - 1 - Total 7 9 9 10 Natural Gas (MMCF) Bahrain Dolphin Oman 56 58 57 54 Total Barrels of Oil Equivalent (MBOE) 11 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Fourth Quarter Twelve Months NET SALES VOLUMES PER DAY: United States Crude Oil (MBBL) NGL (MBBL) 77 70 73 69 Natural Gas (MMCF) Latin America Crude Oil (MBBL) 30 32 28 29 Natural Gas (MMCF) 12 14 13 15 Middle East / North Africa Crude Oil (MBBL) Bahrain 4 5 4 4 Dolphin 7 9 8 9 Oman 70 66 66 69 Qatar 75 75 71 73 Other 39 31 36 34 Total NGL (MBBL) Dolphin 7 10 8 10 Other 2 - 1 - Total 9 10 9 10 Natural Gas (MMCF) Barrels of Oil Equivalent (MBOE) 12 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Fourth Quarter Twelve Months OIL & GAS: PRICES United States Crude Oil ($/BBL) NGL ($/BBL) Natural gas ($/MCF) Latin America Crude Oil ($/BBL) Natural Gas ($/MCF) Middle East / North Africa Crude Oil ($/BBL) NGL ($/BBL) Total Worldwide Crude Oil ($/BBL) NGL ($/BBL) Natural Gas ($/MCF) Fourth Quarter Twelve Months Exploration Expense United States $ 46 $ 71 $ $ Latin America 1 - 2 1 Middle East / North Africa 35 2 53 TOTAL REPORTED $ 82 $ 73 $ $ Less - non-core impairments - - - ) TOTAL CORE $ 82 $ 73 $ $ 13 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Fourth Quarter Twelve Months Capital Expenditures ($MM) Oil & Gas California $ Permian Midcontinent and other Latin America 79 Middle East/ North Africa Exploration Chemical Midstream, marketing and other Corporate 25 11 91 50 TOTAL $ Depreciation, Depletion & Fourth Quarter Twelve Months Amortization of Assets ($MM) Oil & Gas Domestic $ Latin America 31 23 90 Middle East/ North Africa Chemical 88 81 Midstream, marketing and other 52 39 Corporate 7 6 27 24 TOTAL $ 14 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM CORPORATE ($ millions) 31-Dec-12 31-Dec-11 CAPITALIZATION Long-Term Debt (including short-term borrowings) $ $ EQUITY $ $ Total Debt To Total Capitalization 16% 13% 15
